Name: Commission Implementing Regulation (EU) 2019/723 of 2 May 2019 laying down rules for the application of Regulation (EU) 2017/625 of the European Parliament and of the Council as regards the standard model form to be used in the annual reports submitted by Member States (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: marketing;  health;  documentation;  agricultural policy;  agricultural activity;  technology and technical regulations;  information technology and data processing
 Date Published: nan

 13.5.2019 EN Official Journal of the European Union L 124/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/723 of 2 May 2019 laying down rules for the application of Regulation (EU) 2017/625 of the European Parliament and of the Council as regards the standard model form to be used in the annual reports submitted by Member States (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 113(2) and point (f) of the first paragraph of Article 134 thereof, Whereas: (1) Article 113(1) of Regulation (EU) 2017/625 provides that each Member State is to submit to the Commission, by 31 August every year, an annual report on its official controls, cases of non-compliance and implementation of its multi-annual national control plan (MANCP). The first such report is to be submitted by 31 August 2021. (2) A standard model form should be adopted in order to ensure the uniform presentation of Member States' annual reports. (3) The standard model form to be used in the annual reports submitted by Member States should integrate other existing standard model forms adopted by the Commission for the submission of reports on official controls that the competent authorities are required to submit to the Commission in accordance with the rules referred to in Article 1(2) of Regulation (EU) 2017/625. This is to avoid multiple reporting and creating unnecessary administrative burdens. (4) It should be mandatory for Member States to complete the standard model form in electronic format as this will facilitate the compilation of information and data, as well as avoid transcription errors. (5) To allow for the use of advanced communication and the most efficient use of the data and information contained in the annual reports, the standard model form should be provided in the computerised information management system for official controls (IMSOC) and Member States should transmit the annual reports using IMSOC. (6) The standard model form sets out certain information and data to be reported by Member States to the Commission, including information and data on the welfare of animals kept for farming purposes. Commission Decision 2006/778/EC (2) currently sets out the requirements for the collection of information during the inspections of production sites on which certain animals are kept for farming purposes and the reporting of such information to the Commission. In the interests of coherence and legal certainty, Decision 2006/778/EC should therefore be repealed and replaced by this Regulation. (7) The standard model form also includes information and data on the protection of animals during transport to be reported by the Member States to the Commission. Commission Implementing Decision 2013/188/EU (3) currently lays down rules on the annual reports of inspections on the protection of animals during transport. For the sake of coherence and legal certainty, Implementing Decision 2013/188/EU should therefore be repealed and replaced by this Regulation. (8) As Regulation (EU) 2017/625 applies with effect from 14 December 2019, this Regulation should also apply from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the standard model form for the information and data to be included in the annual report submitted by each Member State in accordance with Article 113(1) of Regulation (EU) 2017/625. Article 2 Standard model form Member States shall submit the information and data referred to in Article 113(1) of Regulation (EU) 2017/625 by means of the standard model form set out in the Annex to this Regulation. This shall be done using the electronic version of the standard model form provided in the computerised information management system for official controls (IMSOC). Article 3 Repeal Decision 2006/778/EC and Implementing Decision 2013/188/EU are repealed with effect from 14 December 2019. Article 4 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Decision 2006/778/EC of 14 November 2006 concerning minimum requirements for the collection of information during the inspections of production sites on which certain animals are kept for farming purposes, (OJ L 314, 15.11.2006, p. 39). (3) Commission Implementing Decision 2013/188/EU of 18 April 2013 on annual reports on no-discriminatory inspections carried out pursuant to Council Regulation (EC) No 1/2005 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 111, 23.4.2013, p. 107). ANNEX Annual Report submitted by (Member State) for the period from 1/1/(xxxx) to 31/12/(xxxx) PART I 1. Introduction 2. Measures taken to ensure the effective operation of the Multi-Annual National Control Plan, including enforcement action and the results of such measures 3. Amendments to the Multi-Annual National Control Plan 4. Fees or charges PART II 1. Food and food safety, integrity and wholesomeness at any stage of production, processing and distribution of food, including rules aimed at ensuring fair practices in trade and protecting consumer interests and information, and the manufacture and use of materials and articles intended to come into contact with food 1.1 Overall conclusion on the level of compliance achieved 1.2 Official controls on operators/establishments Approved establishments Number of establishments Number of official controls performed General activity establishments (cold stores, re-wrapping and re-packing establishments, wholesale markets, reefer vessels) Meat of domestic ungulates Meat from poultry and lagomorphs Meat of farmed game Wild game meat Minced meat, meat preparations and mechanically separated meat (MSM) Meat products Live bivalve molluscs Fishery products Colostrum, raw milk, colostrum-based and dairy products Egg and egg products Frogs' legs and snails Rendered animal fats and greaves Treated stomach, bladders and intestines Gelatine Collagen Highly refined chondroitin sulphate, hyaluronic acid, other hydrolysed cartilage products, chitosan, glucosamine, rennet, isinglass and amino acids (HRP) Honey Sprouts Registered operators/establishments Number of operators/establishments Number of official controls performed Growing of crops Animal production Mixed farming Hunting Fishing Aquaculture Processing and preserving of fruit and vegetables Manufacture of vegetable oils and fats Manufacture of grain mill products, starches and starch products Manufacture of bakery and farinaceous products Manufacture of other food products Manufacture of beverages Wholesale Retail Transport and storage Food and beverage service activities Others Number of establishments Number of official controls performed Establishments producing food contact materials 1.3 Official controls requiring the continuous or regular presence of staff or representatives of the competent authorities on operators' premises Types of operators' premises Number of establishments Number of official controls performed (number of carcasses or weight in tonnes) Rejections Meat of domestic ungulates  slaughterhouses Meat from poultry and lagomorphs  slaughterhouses Meat of farmed game  slaughterhouses Wild game meat  Game-handling establishments 1.4 Official controls on products/goods by horizontal rule and food category By horizontal rule By food category Microbiological criteria Pesticides in food Contaminants in food Residues of veterinary medicinal products in food Labelling, nutritional and health claims Genetically Modified Organisms (GMOs) in food Improvement agents (additives, enzymes, flavourings, processing aids) Irradiation Contamination by/migration of food contact materials Others 1. Dairy products 2. Dairy alternatives 3. Fats and oils and fat and oil emulsions 4. Edible ices 5. Fruit and vegetables 6. Confectionery 7. Cereals and cereal products 8. Bakery wares 9. Fresh meat Domestic ungulates* Poultry and lagomorphs* Farmed game* Wild game* 10. Minced meat, meat preparations and MSM Minced meat* Meat preparations* MSM* 11. Meat products Treated stomachs, bladders and intestines* Gelatine, collagen and HRP* 12. Fish and fisheries products Live bivalve molluscs* Fishery products* 13. Eggs and egg products 14. Sugar, syrups, honey and table-top sweeteners 15. Salts, spices, soups, sauces, salads and protein products 16. Foods intended for particular nutritional uses as defined by Regulation (EU) No 609/2013 of the European Parliament and of the Council (1) 17. Beverages Non-alcoholic beverages* Alcoholic beverages, including alcohol-free and low-alcohol counterparts* 18. Ready-to-eat savouries and snacks 19. Desserts excluding products covered in categories 1, 3 and 4 20. Food supplements as defined in point (a) of Article 2 of Directive 2002/46/EC of the European Parliament and of the Council (2) excluding food supplements for infants and young children 21. Processed foods not covered by categories 1 to 17, excluding foods for infants and young children 22. Others  foods not covered by categories 1 to 21 Food contact materials 1.5 Comment box* 1.6 Non-compliances Actions/measures Non-compliances of operators/establishments Administrative Judicial Detected during official controls performed Total number of controlled operators/establishments* Number of controlled operators/establishments where non-compliances were detected* Approved establishments General activity establishments (cold stores, re-wrapping and re-packing establishments, wholesale markets, reefer vessels) Meat of domestic ungulates Meat from poultry and lagomorphs Meat of farmed game Wild game meat Minced meat, meat preparations and MSM Meat products Live bivalve molluscs Fishery products Colostrum, raw milk, colostrum-based and dairy products Egg and egg products Frogs' legs and snails Rendered animal fats and greaves Treated stomach, bladders and intestines Gelatine Collagen HRP Honey Sprouts Registered operators/establishments Growing of crops Animal production Mixed farming Hunting Fishing Aquaculture Processing and preserving of fruit and vegetables Manufacture of vegetable oils and fats Manufacture of grain mill products, starches and starch products Manufacture of bakery and farinaceous products Manufacture of other food products Manufacture of beverages Wholesale Retail Transport and storage Food and beverage service activities Others Establishments producing food contact materials Non-compliances of food Actions/measures Non-compliances detected during official controls performed Administrative Judicial Microbiological criteria Pesticides in food Contaminants in food Residues of veterinary medicinal products in food Labelling, nutritional and health claims Improvement agents (additives, enzymes, flavourings, processing aids) Others 1. Dairy products 2. Dairy alternatives 3. Fats and oils and fat and oil emulsions 4. Edible ices 5. Fruit and vegetables 6. Confectionery 7. Cereals and cereal products 8. Bakery wares 9. Fresh meat Domestic ungulates* Poultry and lagomorphs* Farmed game* Wild game* 10. Minced meat, meat preparations and MSM Minced meat* Meat preparations* MSM* 11. Meat products Treated stomachs, bladders and intestines* Gelatine, collagen and HRP* 12. Fish and fisheries products Live bivalve molluscs* Fishery products* 13. Eggs and egg products 14. Sugar, syrups, honey and table-top sweeteners 15. Salts, spices, soups, sauces, salads and protein products 16. Foods intended for particular nutritional uses as defined by Regulation (EU) No 609/2013 17. Beverages Non-alcoholic beverages* Alcoholic beverages, including alcohol-free and low-alcohol counterparts* 18. Ready-to-eat savouries and snacks 19. Desserts excluding products covered in categories 1, 3 and 4 20. Food supplements as defined in point (a) of Article 2 of Directive 2002/46/EC excluding food supplements for infants and young children 21. Processed foods not covered by categories 1 to 17, excluding foods for infants and young children 22. Others  foods not covered by categories 1 to 21 Non-compliances related to horizontal rules Actions/measures Non-compliances detected during official controls performed Administrative Judicial GMOs in food: Unauthorised GMOs Labelling of GMOs Irradiation Novel foods Food contact materials Fraudulent and deceptive practices 1.7 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*) 2. Deliberate release into the environment of GMOs for the purpose of food and feed production 2.1 Overall conclusion on the level of compliance achieved 2.2 Official controls Number of official controls performed Commercial cultivation of GMOs for the purpose of food and feed production (Part C of Directive 2001/18/EC of the European Parliament and of the Council (3)) Experimental releases of GMOs related to food and feed (Part B of Directive 2001/18/EC) Seeds and vegetative propagating material for the purpose of food and feed production 2.3 Comment box* 2.4 Non-compliances Actions/measures Detected during official controls performed Total number of controlled operators* Number of controlled operators where non-compliances were detected* Administrative Judicial 1. Commercial cultivation of GMOs for the purpose of food and feed production 2. Experimental releases of GMOs related to food and feed 3. Seeds and vegetative propagating material for the purpose of food and feed production 3.1 Unauthorised GMOs in seeds and vegetative propagating material 3.2 Labelling of GMOs in seeds and vegetative propagating material Fraudulent and deceptive practices 2.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 3. Feed and feed safety at any stage of production, processing and distribution of feed and the use of feed, including rules aimed at ensuring fair practices in trade and protecting consumer health, interests and information 3.1 Overall conclusion on the level of compliance achieved 3.2 Official controls By establishments Number of establishments Number of official controls performed Establishments approved in accordance with Article 10 of Regulation (EC) No 183/2005 of the European Parliament and of the Council (4) Primary producers approved in accordance with Article 10 of Regulation (EC) No 183/2005* Establishments registered in accordance with Article 9 of Regulation (EC) No 183/2005, with the exclusion of primary production Primary producers registered in accordance with Article 9 of Regulation (EC) No 183/2005 and complying with provisions in Annex I to that Regulation* Operators (farmers) using feed Operators manufacturing and/or trading medicated feedingstuffs By horizontal rule Number of official controls performed Labelling of feed Traceability of feed Additives in feed (Regulation (EC) No 1831/2003 of the European Parliament and of the Council (5)) Undesirable substances in feed (Article 2 of Directive 2002/32/EC of the European Parliament and of the Council (6)) Prohibited materials in feed (Annex III to Regulation (EC) No 767/2009 of the European Parliament and of the Council (7)) Medicated feedingstuffs (Council Directive 90/167/EEC (8)) Pesticides in feed GMOs in feed 3.3 Comment box* 3.4 Non-compliances Actions/measures By establishment Detected during official controls performed Total number of controlled establishments* Number of controlled establishments where non-compliances were detected* Administrative Judicial Establishments approved in accordance with Article 10 of Regulation (EC) No 183/2005 Primary producers approved in accordance with Article 10 of Regulation (EC) No 183/2005* Establishments registered in accordance with Article 9 of Regulation (EC) No 183/2005, with the exclusion of primary production Primary producers registered in accordance with Article 9 of Regulation (EC) No 183/2005 and complying with provisions in Annex I to that Regulation* Operators (farmers) using feed Operators manufacturing and/or trading medicated feedingstuffs By horizontal rule Number of non-compliances found Administrative Judicial Product non-compliance: Labelling/traceability of feed placed/to be placed on the market Product non-compliance: Safety of feed placed/to be placed on the market Additives in feed (Regulation (EC) No 1831/2003) Undesirable substances in feed (Article 2 of Directive 2002/32/EC) Prohibited materials in feed (Annex III to Regulation (EC) No 767/2009) Medicated feedingstuffs (Council Directive 90/167/EEC) Pesticides in feed Unauthorised GMOs in feed Labelling of GMOs in feed Fraudulent and deceptive practices 3.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 4. Animal health requirements 4.1 Overall conclusion on the level of compliance achieved 4.2 Official controls Number of holdings/establishments Number of official controls performed Number of animals registered Number of animals checked Identification and registration of bovine animals (at the beginning of the reporting period or other national reference date for animal statistics) Identification and registration of ovine and caprine animals (at the beginning of the year of the reporting period or other national reference date for animal statistics) Approved assembly centres (bovine, ovine, caprine, porcine, equine) Approved dealers (bovine, ovine, caprine, porcine) Control posts (Council Regulation (EC) No 1255/97 (9)) Approved bodies, institutes and centres (Council Directive 92/65/EEC (10)) Establishments approved for EU trade of poultry and hatching eggs Bird quarantine establishments Approved aquaculture establishments: Approved fish aquaculture establishments* Approved live bivalve molluscs aquaculture establishments* Approved crustacean aquaculture establishments* Authorised aquaculture animals processing establishments Semen collection centres: Bovine* Porcine* Ovine/caprine* Equine* Semen storage centres: Bovine* Ovine/caprine* Equine* Embryo collection/production teams: Bovine* Porcine* Ovine/caprine* Equine* 4.3 Comment box* 4.4 Non-compliances Actions/measures Number of holdings/establishments with non-compliances Administrative Judicial Restriction of movements of individual animals Restriction of movements of all animals Destruction of animals Identification and registration of bovine animals Affected animals Affected holdings Affected animals Affected holdings Affected animals Affected holdings Identification and registration of ovine and caprine animals Approved assembly centres (bovine, ovine, caprine, porcine, equine) Approved dealers (bovine, ovine, caprine, porcine) Control posts (Regulation (EC) No 1255/97) Approved bodies, institutes and centres (Directive 92/65/EEC) Establishments approved for EU trade of poultry and hatching eggs Bird quarantine establishments Approved aquaculture establishments: Approved fish aquaculture establishments* Approved live bivalve molluscs aquaculture establishments* Approved crustacean aquaculture establishments* Authorised aquaculture animals processing establishments Semen collection centres: Bovine* Porcine* Ovine/caprine* Equine* Semen storage centres: Bovine* Ovine/caprine* Equine* Embryo collection/production teams: Bovine* Porcine* Ovine/caprine* Equine* Fraudulent and deceptive practices 4.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 5. Prevention and minimisation of risks to human and animal health arising from animal by-products and derived products 5.1 Overall conclusion on the level of compliance achieved 5.2 Official controls By establishment/plant Number of establishments/plants Number of official controls performed Establishments or plants approved in accordance with Article 24 of Regulation (EC) No 1069/2009 of the European Parliament and of the Council (11) Establishments or plants registered in accordance with Article 23 of Regulation (EC) No 1069/2009 By horizontal rule Number of official controls performed Labelling and traceability of animal by-products/derived products 5.3 Comment box* 5.4 Non-compliances Actions/measures By establishments/plants Detected during official controls performed Total number of controlled establishments/plants* Number of controlled establishments/plants where non-compliances were detected* Administrative Judicial Establishments or plants approved in accordance with Article 24 of Regulation (EC) No 1069/2009 Establishments or plants registered in accordance with Article 23 of Regulation (EC) No 1069/2009 By horizontal rule Number of non-compliances found Administrative Judicial Product non-compliance: labelling and traceability of animal by-products/derived products: Categories 1 and 2* Category 3* Product non-compliance: safety of animal by-products/derived products: Categories 1 and 2* Category 3* Fraudulent and deceptive practices 5.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 6. Welfare requirements for animals 6.1 Overall conclusion on the level of compliance achieved 6.2 Animal welfare on farms (Council Directive 98/58/EC (12) ) Animals kept for farming purposes (animal category) Number of production sites Number of official controls performed Non-compliances Actions/measures Total number of controlled production sites* Number of controlled production sites where non-compliances were detected Administrative Judicial Pigs (as defined in the Council Directive 2008/120/EC (13)) Laying hens (as defined in the Council Directive 1999/74/EC (14)) Chickens (as defined in the Council Directive 2007/43/EC (15)) Calves (as defined in the Council Directive 2008/119/EC (16)) Other (specify) 6.3 Analysis and action plan for animal welfare on farms 6.4 Animal welfare during transport (Council Regulation (EC) No 1/2005 (17) ) Protection of animals during transport (by species) Number of official controls performed Number and category of non-compliances Actions/measures 1. Fitness of animals 2. Transport practices, space allowance, height 3. Means of transport 4. Water, feed, journey and resting times 5. Documents 6. Other Administrative Judicial Bovine Porcine animals Ovine/caprine Equidae Poultry Other 6.5 Analysis and action plan for animal welfare during transport 6.6 Animal welfare at the time of killing (Council Regulation (EC) No 1099/2009 (18) ) 6.7 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 7. Protective measures against pests of plants 7.1 Overall conclusion on the level of compliance achieved 7.2 Official controls Number of operators Number of official controls performed Operators authorised to issue plant passports Operators authorised to apply the mark (wood packaging material, wood or other objects) 7.3 Comment box* 7.4 Non-compliances Actions/measures Detected during official controls performed Total number of controlled operators* Number of controlled operators where non-compliances were detected* Administrative Judicial Operators authorised to issue plant passports Operators authorised to apply the mark (wood packaging material, wood or other objects) Fraudulent and deceptive practices 7.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 8. Requirements for the placing on the market and use of plant protection products and the sustainable use of pesticides, with the exception of pesticides application equipment 8.1 Overall conclusion on the level of compliance achieved 8.2 Official controls On marketing of plant protection products (PPPs) Number of operators Number of official controls performed Entry points Manufacturers/formulators Packers/re-packers/re-labellers Distributors/wholesalers/retailers  professional and/or amateur use PPPs Storage depots/transport operators/logistics companies Authorisation/parallel trade permit holder Others On use of PPPs and sustainable use of pesticides Number of operators Number of official controls performed Agricultural users Applicants under the EU Basic Payment Scheme or Rural Development schemes, subject to Cross Compliance (CC) controls* Agriculture users outside the scope of CC controls* Other professional users Industrial use e.g. railways, roads* Seed treatment operators* Spray contractors/service providers* Forestry* Non-agricultural areas (golf courses/other public areas)* Others 8.3 Comment box* 8.4 Non-compliances Actions/measures On marketing of PPPs Detected during official controls performed Total number of controlled operators* Number of controlled operators where non-compliances were detected* Administrative Judicial Entry points Manufacturers/formulators Packers/re-packers/re-labellers Distributors/wholesalers/retailers  professional and/or amateur use PPPs Storage depots/transport operators/logistics companies Authorisation/parallel trade permit holder Others On use of PPPs and sustainable use of pesticides Detected during official controls performed Total number of controlled operators* Number of controlled operators where non-compliances were detected* Administrative Judicial Agricultural users Applicants under the EU Basic Payment Scheme or Rural Development schemes, subject to Cross Compliance (CC) controls* Agriculture users outside the scope of CC controls* Other professional users Industrial use e.g. railways, roads* Seed treatment operators* Spray contractors/service providers* Forestry* Non-agricultural areas (golf courses/other public areas)* Others Fraudulent and deceptive practices 8.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). 9. Organic production and labelling of organic products 9.1 Overall conclusion on the level of compliance achieved In accordance with Article 92f of Commission Regulation (EC) No 889/2008 (19) (as read in conjunction with the first correlation table in Annex V to Regulation (EU) 2017/625), Member States are required to ensure that their multi-annual national control plans referred to in Article 109(1) of Regulation (EU) 2017/625 cover the supervision of controls performed on the organic production in accordance with Regulation (EC) No 889/2008 and to include the specific data on that supervision, hereinafter referred to as the organic data, in the annual report referred to in Article 113(1) of Regulation (EU) 2017/625. The organic data are required to cover the topics listed in Annex XIIIb to Regulation (EC) No 889/2008. The organic data are required to be based on information on the controls performed by the control bodies and/or control authorities and on audits performed by the competent authority. The data are required to be presented according to the respective templates provided for in Annex XIIIb and Annex XIIIc to Regulation (EC) No 889/2008. 9.3 Comment box* * Member States may choose to fill in, or leave, the text boxes or cells marked with an asterisk (*). 10. Use and labelling of protected designations of origin, protected geographical indications and traditional specialities guaranteed 10.1 Overall conclusion on the level of compliance achieved 10.2 Official controls Number of official controls performed Pre-market Conventional market Electronic commerce 10.3 Comment box* 10.4 Non-compliances Actions/measures Detected during official controls performed Total number of controlled operators Number of controlled operators where non-compliances were detected Administrative Judicial Pre-market Conventional market Electronic commerce Fraudulent and deceptive practices 10.5 Comment box* * Member States may choose to fill in, or leave blank, the text boxes or cells marked with an asterisk (*). (1) Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35). (2) Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation of the laws of the Member States relating to food supplements (OJ L 183, 12.7.2002, p. 51). (3) Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms and repealing Council Directive 90/220/EEC (OJ L 106, 17.4.2001, p. 1). (4) Regulation (EC) No 183/2005 of the European Parliament and of the Council of 12 January 2005 laying down requirements for feed hygiene (OJ L 35, 8.2.2005, p. 1). (5) Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (OJ L 268, 18.10.2003, p. 29). (6) Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (OJ L 140, 30.5.2002, p. 10). (7) Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (OJ L 229, 1.9.2009, p. 1). (8) Council Directive 90/167/EEC of 26 March 1990 laying down the conditions governing the preparation, placing on the market and use of medicated feedingstuffs in the Community (OJ L 92, 7.4.1990, p. 42). (9) Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for control posts and amending the route plan referred to in the Annex to Directive 91/628/EEC (OJ L 174, 2.7.1997, p. 1). (10) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (11) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (12) Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes (OJ L 221, 8.8.1998, p. 23). (13) Council Directive 2008/120/EC of 18 December 2008 laying down minimum standards for the protection of pigs (OJ L 47, 18.2.2009, p. 5). (14) Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens (OJ L 203, 3.8.1999, p. 53). (15) Council Directive 2007/43/EC of 28 June 2007 laying down minimum rules for the protection of chickens kept for meat production (OJ L 182, 12.7.2007, p. 19). (16) Council Directive 2008/119/EC of 18 December 2008 laying down minimum standards for the protection of calves (OJ L 10, 15.1.2009, p. 7). (17) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 3, 5.1.2005, p. 1). (18) Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (OJ L 303, 18.11.2009, p. 1). (19) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1).